     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 1 of 13
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                          July 20, 2020
             IN THE UNITED STATES DISTRICT COURTDavid J. Bradley, Clerk
             FOR THE SOUTHERN DISTRICT OF TEXAS
                     GALVESTON DIVISION
                                     ══════════
                                    No. 3:20-cv-00037
                                     ══════════

                           MAUDESTER WOODARD -HALL, PLAINTIFF,

                                           v.

                      STP NUCLEAR OPERATING COMPANY, DEFENDANT.

          ══════════════════════════════════════════
                     MEMORANDUM OPINION AND ORDER
          ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

         Before the court is Maudester Woodard-Hall’s motion to remand. 1 Having

considered the parties’ arguments and the applicable law, and for the reasons

discussed below, the court grants Woodard-Hall’s motion to remand.

    I.       BACKGROUND FACTS

         STP Nuclear Operating Company owns and operates a nuclear power plant

in Matagorda County. Woodard-Hall began working for STP in 1985 as a security

coordinator. 2 In 2015, STP promoted Woodard-Hall to supervisor of access

authorization, fitness for duty, and badging, where she was responsible for




1        Dkt. 9.
2        Dkt. 15 at 3–4.
     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 2 of 13



managing STP’s access-authorization and fitness-for-duty programs on a day-to-

day basis. 3

        Federal regulations require the identity of persons granted or denied

unescorted access to nuclear facilities be “made available” to all such facilities and

contractors. STP, like other nuclear facilities in the country, uses the Personal

Access Data System (“PADS”). PADS is a computer system and central database

managed by the Nuclear Energy Institution that tracks and shares information

related to security restrictions associated with individuals in the nuclear industry. 4

        Nuclear facilities rely on information uploaded to PADS to make critical

decisions. For example, if an individual is denied unescorted access authorization,

10 C.F.R. § 73.56(h)(3) prevents any other nuclear facility from granting that

individual access, whether escorted or unescorted. 5 Therefore, “[i]f the shared

information used for determining [an] individual’s trustworthiness and reliability

changes or new or additional information is developed about the individual,”

federal law demands the nuclear facility that acquires this information “correct or

augment the data and ensure it is shared with [other nuclear facilities].” 6 Further,

“[i]f the changed, additional or developed information has implications for




3       Id. at 4.
4       See Fla. Power & Light Co. v. Nuclear Energy Inst., Inc., 18-CV-80118, 2018 WL 3089341, at *1
(S.D. Fla. May 10, 2018) (describing PADS as “a database that facilitates the screening of workers in
commercial nuclear power plants by listing information relevant to work in a nuclear power plant, such as
the date of a worker’s last grant of unescorted access, radiation dosage , and psychological testing”).
5       10 C.F.R § 73.56(h)(3).
6       10 C.F.R. § 73.56(o)(6)(i).


                                                   2
     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 3 of 13



adversely affecting an individual’s trustworthiness and reliability, the [person]

who discovered or obtained the new, additional or changed information” must, “on

the day of the discovery,” inform the nuclear facility “under which the individual is

maintaining his or her unescorted access or unescorted access authorization status

of the updated information.” 7

      As STP’s supervisor of access authorization, fitness for duty, and badging,

Woodard-Hall was responsible for, among other things, (1) ensuring that

individuals seeking unescorted access met certain qualifications; (2) inputting

personnel data related to those individuals into PADS; and (3) ensuring that those

granted unescorted access remained trustworthy, reliable, and fit for duty.8

      In June 2018, Woodard-Hall learned of an investigation concerning “a large

[backlog] of nuclear files that were reportedly found in [the office of one of her

subordinates] that contained denial and administrative data that were not input

into [PADS].”9 According to STP, an anonymous complaint by one of its employees

to the Nuclear Regulatory Commission (“NRC”) prompted the investigation.10

      Ultimately, STP concluded that Woodard-Hall “failed to provide proper

oversight of her staff to ensure that [a]ccess[-a]uthorization files were processed

consistent with NRC regulatory requirements, and the department failed to



7     Id.
8     See Dkt. 1–5 at 4.
9     Id. at 14–16.
10    Dkt. 10 at 2.



                                          3
      Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 4 of 13



process more than 350 files in violation of NRC regulations.” 11 Following its

investigation, STP placed Woodard-Hall on decision-making leave and removed

her as supervisor of access authorization, fitness for duty, and badging. 12 Though

STP is adamant it offered her “an alternative but comparable position” as

supervisor of its “All Hazards Group,” 13 Woodard-Hall views things differently; she

contends STP humiliated her in front of her peers and placed her in a no-win

situation—either accept a demotion or leave the company to which she had devoted

over three decades of her life. 14 On July 9, 2018, Woodard-Hall tendered her

“forced retirement letter.”15

     II.         PROCEDURAL HISTORY

           On October 23, 2019, Woodard-Hall sued STP in the 130th Judicial District

Court of Matagorda County16 alleging STP discriminated against her on the basis

of her age, race, and sex, in violation of the Texas Commission on Human Rights

(“TCHRA”). 17 Although not expressly pleaded, Woodard-Hall also appears to claim




11         Id.
12         Dkt. 1–5 at 20.
13         Dkt. 10 at 5.
14         Dkt. 1–5 at 21–22.
15         Id. at 22.
16      Maudester Woodard-Hall v. STP Nuclear Operating Co., Case No. 19-E-0690, in the 130th
Judicial District Court of Matagorda County, Texas.
17         Dkt. 1–5 at 24; see Tex. Lab. Code § 21.001 et seq.



                                                        4
      Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 5 of 13



STP retaliated against her because “she had prevented them many times from

violating the NRC rules.”18 19

        STP timely removed the case based on federal-question jurisdiction under

28 U.S.C. §§ 1331 and 1441, arguing federal law and corresponding safety

regulations promulgated by the NRC preempt Woodard-Hall’s state-law claims.20

STP reasons that Woodard-Hall’s claims fall within the “preempted zone of nuclear

safety” because NRC regulations require that STP: (1) maintain a system and

procedures for the secure storage and handling of STP’s access-authorization files;

(2) investigate any deviation from regulatory requirements involving its access-

authorization department; and (3) take “prompt corrective action.” 21 Thus, STP

contends it was “mandated by NRC regulations” to “take such corrective action in

attempting to move [Woodard-Hall] out of her role in [a]ccess [a]uthorization in

order to remedy federal regulatory requirements and ensure that it maintained a

safety-conscious work environment. . . .”22

     III.     REMOVAL JURISDICTION

        Federal courts are courts of limited jurisdiction and must presume that a

suit lies outside this limited jurisdiction.23 The removing party has the burden to


18      Id. at 20.
19      In her response to STP’s motion to remand, Woodard -Hall argues she is pursuing claims for both
discrimination and retaliation. See Dkt. 10 at 2 (“Plaintiff brought discrimination and retaliation claims
under the [TCHRA].”).
20      Dkt. 1 at 2.
21      Id. at 5 (citing 10 C.F.R. Pt. 50, App’x B).
22      Id.
23      Kokkohen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (Scalia, J.).


                                                       5
     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 6 of 13



present facts showing that federal subject-matter jurisdiction exists, and any

doubts concerning the propriety of removal are construed against removal.

Whether a case may be removed is a question of federal law to be decided by federal

courts with the removal statute strictly construed.

      A defendant may remove an action to federal court only if that court has

original subject-matter jurisdiction over the action. 24 If, as here, the parties are not

diverse, there must be a federal question for the federal court to have jurisdiction.

The presence or absence of federal-question jurisdiction is governed by the “well-

pleaded-complaint rule,” which provides that federal jurisdiction exists only when

a federal question appears on the face of the plaintiff’s properlypleaded

complaint. 25 “The rule makes the plaintiff the master of the claim; he or she may

avoid federal jurisdiction by exclusive reliance on state law.” 26 Thus, a plaintiff with

a choice between federal and state-law claims may opt to proceed in state court by

asserting only state-law claims, thereby defeating the defendant’s ability to

remove.27

      The complete-preemption doctrine (sometimes referred to as “artful-

pleading doctrine” or “artfully-pleaded-complaint exception”) is an exception to

the well-pleaded-complaint rule and applies when a federal statute wholly




24    See 28 U.S.C. § 1441(a).
25    See Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).
26    Id.
27    See id.


                                                  6
      Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 7 of 13



displaces a state-law cause of action through complete preemption.28 “In the most

general terms, the doctrine provides that a plaintiff cannot frustrate a defendant’s

right to remove by pleading a case without reference to any federal law when the

plaintiff’s claim is necessarily federal.”29 In other words, “what otherwise appears

as merely a state law claim is converted to a claim ‘arising under’ federal law for

jurisdictional purposes because the federal statute so forcibly and completely

displace[s] state law that the plaintiff’s cause of action is either wholly federal or

nothing at all.”30

         The central inquiry in a complete-preemption analysis is “whether Congress

intended the federal cause of action to be the exclusive cause of action for the

particular claims asserted under the state law.”31

     IV.       ANALYSIS

         In its response to the motion to remand, STP argues that “[t]here are two

types of federal preemption at issue here: field preemption and conflict

preemption.”32 But just one paragraph later, STP brings up “complete

preemption,” arguing “complete preemption exists here because the federal



28      Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 8 (2003); see Bernhard v. Whitney Nat’l Bank, 523
F.3d 546, 551 (5th Cir. 2008) (“[T]he artful pleading doctrine applies only where state law is subject to
complete preemption.” (citing Terrebonne Homecare, Inc. v. SMA Health Plan, Inc., 271 F.3d 186, 189 (5th
Cir. 2001))).
29       CHARLES ALAN WRIGHT & ARTHUR R. MILLER, 14C, Federal Practice and Procedure § 3722.1 (4th ed.
2016).
30     New Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 331 (5th Cir. 2008) (internal quotations
omitted).
31       Id.
32       Dkt. 10 at 11.


                                                    7
     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 8 of 13



government is responsible for the safety of nuclear technology.” 33 STP’s conflation

of ordinary (or defensive) preemption with the doctrine of complete preemption is

a microcosm of the more general confusion surrounding preemption’s effect on

removal jurisdiction.

        Three forms of preemption are frequently discussed in judicial decisions:

express preemption, conflict preemption, and field preemption. 34 These three,

however, are forms of “ordinary preemption” that serve only as defenses to a state-

law claim and do not create removal jurisdiction.35

        Complete preemption, on the other hand, “is not a distinct type of

preemption at all, but rather a jurisdictional rule positing that all claims of a given

topic arise under federal law, thereby paving the way for removal of an action to

federal court. . . .”36 It applies only where Congress intended a federal law to




33      Id.
34       See, e.g., Anderson v. Sara Lee Corp., 508 F.3d 181, 191 (4th Cir. 2007) (“Federal law may preempt
state law under the Supremacy Clause in three ways —by ‘express preemption,’ by ‘field preemption,’ or by
‘conflict preemption.’” (citation omitted)).
35       Lontz v. Tharp, 413 F.3d 435, 441 (4th Cir. 2005); Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 272
(2d Cir. 2005); see Johnson v. Baylor Univ., 214 F.3d 630, 632 (5th Cir. 2000) (“Complete preemption,
which creates federal removal jurisdiction, differs from more common ‘ordinary preemption’ . . . which does
not.”); Bernhard, 523 F.3d at 551 (“a ‘defense that relies on . . . the pre -emptive effect of a federal statute
will not provide a basis for removal.’” (citing Hoskins v. Bekins Van Lines, 343 F.3d 769, 772 (5th Cir.
2003))); see generally Spear Mktg., Inc. v. BancorpSouth Bank, 844 F.3d 464, 468 n.3 (5th Cir. 2016)
(contrasting complete preemption, which “establishes federal subject matter jurisdiction over a state law
claim,” from ordinary preemption, which “is an affirmative defense that a defendant can invoke to defeat a
plaintiff’s state-law claim on the merits by asserting the supremacy of federal law.” (quotations omitted)).
36       Smith v. BAC Home Loans Servicing, LP, 769 F. Supp. 2d 1033, 1039 n.7 (S.D. W. Va. 2011)
(emphasis added and citations omitted); see Lehmann v. Brown, 230 F.3d 916, 919 (7th Cir. 2000)
(“‘[C]omplete preemption’ is a misnomer, having nothing to do with preemption and everything to do with
federal occupation of a field.”)



                                                       8
     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 9 of 13



“replace” or “supplant” a state-law cause of action with a federal cause of action

which may then be removed to, and proceed in, federal court. 37

        Unfortunately, “[t]he inclusion of the term ‘preemption’ within the

[complete-preemption] doctrine’s label, while not inaccurate, has enkindled a

substantial amount of confusion between the complete preemption doctrine and

the broader and more familiar doctrine of ordinary preemption.” 38 And this

confusion has led countless litigants (as well as some courts) to “equate[ ] the

defense of field preemption, which defeats a plaintiff’s state-law claim because

federal law ‘occupies the field’ [in] which the state-law claim falls, with the doctrine

of complete preemption, which creates federal subject-matter jurisdiction over

preempted state-law claims.”39

        Admittedly, “the defense of field preemption and the doctrine of complete

preemption both rest on the breadth, in some crude sense, of a federal statute’s

preemptive force.”40 Still, the two types of preemption are distinct.41 And this


37      Dennis v. Hart, 724 F.3d 1249, 1254 (9th Cir. 2013); see also Beneficial Nat’l Bank, 539 U.S. at 11.
38       Blab T.V., Inc. v. Comcast Cable Communs., Inc., 182 F.3d 851, 854 (11th Cir. 1999); see Thomas
v. Hanley, CIV. A. 97-2443, 1997 WL 563402, at *3 n.3 (E.D. Pa. 1997) (“Although preemption and complete
preemption are two entirely different concepts, they are easily confused.”); see generally Johnson, 214 F.3d
at 632 (“Ordinarily, the term federal preemption refers to ordinary preemption . . .” (citation omitted)).
39       Sullivan, 424 F.3d at 272 n.7; see Evans v. Infirmary Health Servs., 634 F. Supp. 2d 1276, 1289
(S.D. Ala. 2009) (“Although they are often confused by courts and litigants alike, complete preemption and
defensive preemption are distinct questions, dependent on different tests and bearing different implications
for a lawsuit.”); see also S. Candice Hoke, Preemption Pathologies and Civic Republican Values, 71 B.U.L.
Rev. 685, 747 (1991) (“Another pathology attending field preemption lies in some courts’ confusion of field
preemption with the complete[-]preemption doctrine.”).
40      Sullivan, 424 F.3d at 272 n.7.
41      Id.; see Retail Prop. Tr. v. United Broth. of Carpenters & Joiners of Am. , 768 F.3d 938, 949 (9th
Cir. 2014) (“[T]he doctrines [of complete preemption and ordinary preemption] serve distinct purposesand
should be kept clear and separate in our minds.” (citation omitted)); Meade v. Avant of Colo., LLC, 307 F.
Supp. 3d 1134, 1140 (D. Colo. 2018) (“The doctrine of complete preemption should not be confused with
ordinary preemption, which occurs when there is a defense of ‘express preemption,’ ‘conflict preemption,’

                                                     9
     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 10 of 13



distinction is crucial because “if complete preemption does not apply, but the

plaintiff’s state[-]law claim is arguably preempted . . . the district court, being

without removal jurisdiction, cannot resolve the dispute regarding preemption.” 42

        Complete preemption is rare. The Supreme Court has construed only three

federal statutes to so preempt their respective fields as to authorize removal of

actions seeking relief exclusively under state law. 43

        To establish that federal law completely preempts Woodard-Hall’s claims,

STP must demonstrate that “‘(1) the statute contains a civil enforcement provision

that creates a cause of action that both replaces and protects the analogous area of

state law; (2) there is a specific jurisdictional grant to the federal courts for

enforcement of the right; and (3) there is clear [c]ongressional intent that claims

brought under the federal law be removable.’” 44 In Beneficial Nat’l Bank, the

Supreme Court modified the last prong from “congressional intent that the claim



or ‘field preemption’ to state[-]law claims.”); Virgil v. Reorganized M.W. Co. , 156 F. Supp. 2d 627, 630
(S.D. Miss. 2001) (“Field preemption . . . might seem identical to complete preemption, but the two are
analyzed differently due to the element of removal jurisdiction.” (internal citations omitted))
42       Bd. of Cty. Comm’rs v. Suncor Energy (U.S.A.) Inc., 405 F. Supp. 3d 947, 964 (D. Colo. 2019)
(citation omitted); see JN’P Enterprises, LLC v. Companion Life Ins. Co., CIV.A. H-14-3633, 2015 WL
2341791, at *6 (S.D. Tex. May 13, 2015) (Lake, J.) (“In the absence of complete preemption, the district
court ‘lacks power to do anything other than remand to the state court where the preemption issue can be
addressed and resolved.’” (quoting Giles v. NYLCare Health Plans, Inc., 172 F.3d 332, 337 (5th Cir. 1999));
Haulmark Servs. v. Solid Grp. Trucking, Inc., CIV.A. H-14-0568, 2014 WL 5768685, at *1 (S.D. Tex. Nov.
5, 2014) (Harmon, J.) (“Complete preemption creates federal removal jurisdiction, while ordinary
preemption, which is a federal defense and may arise by express statutory provision or by a direct confli ct
between the operation of federal and state law, but does not appear on the face of the complaint, does not
create removal jurisdiction.” (citing Gutierrez v. Flores, 543 F.3d 248, 252 (5th Cir. 2008)).
43      See Fayard v. Ne. Vehicle Services, LLC, 533 F.3d 42, 45 (1st Cir. 2008) (“the Court has applied the
doctrine [of complete preemption] in a few contexts: labor contracts, . . . claims for benefits from plans
regulated by [the Employee Retirement Income Security Act], . . . and usury claims against feder ally
chartered banks . . .” (internal citations omitted)).
44      Gutierrez, 543 F.3d at 252 (citing Johnson, 214 F.3d at 632).


                                                    10
     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 11 of 13



be removable” to “congressional intent that the federal action be [the] exclusive

[cause of action for the claims at issue.]” 45

        STP has not satisfied its burden. 46 Indeed, STP cannot even satisfy the first

requirement of complete preemption: the existence of a civil-enforcement

provision in the purportedly preemptive statute. STP has not identified—and the

court has not found—any such provision in the cited federal nuclear statutes 47

under which Woodard-Hall could bring her discrimination claims against STP.

This, alone, warrants remand. 48

        Instead, STP cites various NRC regulations, arguing that it was required to

investigate the anonymous safety complaint and take corrective action (i.e.,

remove Woodard-Hall from her position). 49 But this is simply an affirmative


45      Id. (citing Bernhard, 523 F.3d at 553).
46       See Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001) (“the burden of establishing
federal jurisdiction rests on the party seeking the federal forum”).
47      Operators of nuclear power plants must follow the requirements of federal nuclear laws, including
the Atomic Energy Act, 42 U.S.C. § 2011 et seq., the Energy Reorganization Act, 42 U.S.C. § 5801 et seq.,
and the accompanying regulations promulgated by the NRC.
48       See Beneficial Nat’l Bank, 539 U.S. at 8 (holding that complete preemption occurs where “the
federal statute[] at issue provide[s] the exclusive cause of action for the claim asserted and also set[s] forth
procedures and remedies governing that cause of action”); accord Bernhard, 523 F.3d at 551 (“Federal
question jurisdiction therefore exists where, because state law is completely preempted, ‘there is, in short,
no such thing as a state-law claim.’” (citation omitted)); Dutcher v. Matheson, 733 F.3d 980, 986 (10th Cir.
2013) (“The existence of a potential federal cause of action is critical; complete preemption is not the same
as preemption.” (citations omitted)); López-Muñoz v. Triple-S Salud, Inc., 754 F.3d 1, 5 (1st Cir. 2014) (“The
Supreme Court decisions finding complete preemption share a common denominator: exclusive federal
regulation of the subject matter of the asserted state claim, coupled with a federal c ause of action for wrongs
of the same type.” (quoting Fayard, 533 F.3d at 46)); Hart, 724 F.3d at 1254 (“Complete preemption is a
limited doctrine that applies only where a federal statutory scheme is so comprehensive that it supplants
state law causes of action.”); Lontz, 413 F.3d at 442 (“The sine qua non of complete preemption is a pre-
existing federal cause of action that can be brought in the district courts.”); cf. Elam v. Kan. City S. Ry. Co.,
635 F.3d 796, 808–09 (5th Cir. 2011) (finding complete preemption under the federal statute at issue
because it allows an injured party to file a complaint with an administrative authority created by the statute
or bring a civil action in federal court, thus providing a federal cause of action over which a district court
has original jurisdiction).
49      See Dkt. 1 at 5–9.


                                                       11
     Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 12 of 13



defense to Woodard-Hall’s claims, not a basis upon which the court can exercise

removal jurisdiction. 50

        Moreover, in its briefing STP notably relies exclusively on case law

concerning ordinary preemption, not complete preemption. 51 As explained above,

ordinary preemption cannot create removal jurisdiction.

        “In the absence of complete preemption, the district court ‘lacks power to do

anything other than remand to the state court where the preemption issue can be

addressed and resolved.’”52 Since complete preemption is not present in this case,

removal was improper, and the court must remand the case to the state court in

which it was originally filed. 53

                                                     ***




50      See Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 14 (1983) (“a case may not be
removed to federal court on the basis of a federal defense, including the defense of pre -emption, even if the
defense is anticipated in the plaintiff’s complaint, and even if both parties admit that the defense is the only
question truly at issue in the case”).
51      See Tomek v. STP Nuclear Operating Co., 3:17-CV-00340, 2018 WL 4403281, at *5 (S.D. Tex. Aug.
28, 2018) (Edison, M.J.) (“Field preemption, therefore, bars [the plaintiff’s] TCHRA claim.”), report and
recommendation adopted, 3:17-CV-00340, 2018 WL 4384170 (S.D. Tex. 2018) (Hanks, J.); Hanni v.
Cleveland Elec. Illuminating Co., 87 Ohio App. 3d 295, 302–03, 622 N.E.2d 340 (Ohio Ct. App. 1993)
(dismissal based on conflict preemption); Boldt v. N. States Power Co., 259 F. Supp. 3d 954, 963 (D. Minn.
2017) (dismissal based on field and conflict preemption), aff’d, 904 F.3d 586 (8th Cir. 2018).
52       JN’P Enterprises, LLC, 2015 WL 2341791, at *6 (quoting Giles, 172 F.3d at 337); see Lontz, 413 F.3d
at 441 (“Even if [defensive] preemption forms the very core of the [underlying] litigation, it is insufficient
for removal.” (citing Caterpillar Inc., 482 U.S. at 393)).
53        Earlier this year, this court faced another motion to remand in a case STP removed under very
similar circumstances and involving nearly identical arguments. See Brown v. STP Nuclear Operating Co.,
3:18-CV-441, 2020 WL 1547436, at *1–2 (S.D. Tex. Mar. 25, 2020). In that case, as in this one, the court
granted the motion to remand. Id. Though the opinion in Brown does not distinguish between the defense
of field preemption and the doctrine of complete preemption as this one does, the court remains confident
its decision in Brown was correct. There, as here, STP failed to carry its burden as the removing party to
show that federal law completely preempted the plaintiff’s state -law claims for discrimination. Id.; see
Howery, 243 F.3d at 916 (“the burden of establishing federal jurisdiction rests on the party seeking the
federal forum”).

                                                      12
    Case 3:20-cv-00037 Document 20 Filed on 07/20/20 in TXSD Page 13 of 13



      For the foregoing reasons, the court grants Woodard-Hall’s motion to

remand. Accordingly, this action is remanded to the 130th Judicial District Court

of Matagorda County, Texas. The clerk of court is directed is directed to transmit

the case file to the 130th Judicial District Court.

      Signed on Galveston Island on this, the 20th day of July, 2020.


                                          ________________________
                                             JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE




                                          13
